DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 8/17/22 has been entered.  Claims 1, 2, 4, 7-10, 12, 13, 15, 17-19, 22, 24, 25 remain pending.  Claims 1 and 12 have been amended.  Claims 5, 6 and 16 have been canceled.  No claims were added. 

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Objections
Claim 12 is objected to because of the following informalities:  
Re claim 12, in line 8, replace “the sensing device” with “the current sensing device” for clarity throughout the claim. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12, 13, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8115474 in view of Pearman et al., US 4641089
Regarding claim 12, Vulovic discloses a method for measuring current by an in-line current measuring device (Abstract; electrical current measurement system is disclosed), comprising: 
accepting an input current to be measured (Fig. 1; input current I to 107, first low range current gauge);  
measuring a value of the input current by a current sensing device (Fig. 1; path through transimpedance unit 115 measures I1A which is a value of the input current I since I1A + I1B = I);); and 
actively bypassing the input current past the current sensing device when the input current is not within a first range of values (Fig. 1; current bypass 117 comprising PMOSFET and NMOSFET receives the current I and operates to conduct any portion I.sub.1B of the current I having a magnitude that exceeds the first maximum current I.sub.1max) by controlling the amount of input current bypassed with a control signal generated by the current sensing device based on a voltage magnitude sensed by the sensing device (Fig.1; voltage is received at input of bypass transistors 605, 603 from transimpedance unit 115 which senses voltage by amps 609, 613, see Fig. 6); and the current sensing device sensing a positive and negative current (Col. 2 lines 55-60; the current may be positive or negative dc current or alternating current).
Vulovic teaches wherein the current is negative or positive and wherein the value of a voltage is determined based on the current which may be positive/negative (See Fig. 2; value of V1, V2 based on current I1A, I2A, etc.).  Vulovic does not explicitly disclose that positive and negative voltages are sensed. However, Pearman is in the field of current measurement (Title; ammeter) and teaches wherein a positive or negative current flow is sensed based on a voltage magnitude which may be positive or negative (Col. 4 lines 60-65; current direction being positive/negative resulting in corresponding positive/negative voltage).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the detection of positive and negative voltages as taught by Pearman into the current sensor of Vulovic for the benefit of monitoring current flow in different directions so that current can be measured with greater accuracy.  
 	Regarding claim 13, Vulovic discloses actively bypassing the input current past the current sensing device comprises controlling a current shunting device (Fig. 1; bypass circuit allows current to be passed around the trans-impedance unit, thereby being a shunt). 
  	Regarding claim 15, Vulovic discloses in which the current shunting device is off when the input current is within a threshold amount of a target current within the first range of values (Fig. 1; Col. 2 lines 50-65).
Regarding claim 17, Vulovic discloses the method of claim 12. Vulovic teaches further comprising: measuring the value of the input current by a second current sensing device; and actively bypassing the input current past the second current sensing device using a second current shunting device when the input current is not within a second range of values different than the first range of values (Fig. 1; current gauge 109 ).  
 	Regarding claim 18, Vulovic teaches in which the second current shunting device is off when the input current is within a threshold amount of a target current within the second range of values (Fig. 1; 121 is not activated when Imax is within threshold).
 	Regarding claim 19, Vulovic teaches wherein the target current is a positive current or a negative current (inherent in current as the flow of current out or into a power supply and/or load can be positive or negative).  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8115474 in view of Pearman et al., US 4641089 in view of Teggatz et al., US 6476667
Regarding claim 22, Vulovic is silent in which the controllable current shunting device comprises limited gain active circuits. However, Teggatz teaches a current shunting device comprising limited gain active circuits (Fig. 5; comparator 108 with current limiting circuit 110 is a current shunt since it changes the gate input of circuit 100.  Transistors/ Amplifier 108 is an active circuit with gain).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Teggatz into Vulovic as modified for the benefit of providing a simple current limiting device while providing the functionality of limiting current through a node. 

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vulovic et al., US 8,115,474 in view of Pearman et al., US 4641089 in view of Parthasarathy et al., US 20160020603.
Regarding claim 24, Vulovic discloses the test and measurement instrument of claim 1, but does not explicitly disclose wherein the controllable current shunting device limits power dissipation in the sensing element. However, Parthasarathy teaches wherein a controllable current shunting device limits power dissipation in a sensing element (¶[0005], [0028]; clamp 14 operates in a state in  which there is low power dissipation of circuit 20). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parthasarathy into Vulovic as modified for the benefit of reducing problems due to temperature increases in the circuit (¶[0005]). 
Regarding claim 25, Vulovic discloses the method as claimed in claim 12, but does not explicitly disclose wherein actively bypassing the input current past the current sensing device limits power dissipation in the sensing element. However, Parthasarathy teaches wherein bypassing the input current past the current sensing device limits power dissipation in a sensing element (¶[0005], [0028]; clamp 14 operates in a state in  which there is low power dissipation of circuit 20). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Parthasarathy into Vulovic as modified for the benefit of reducing problems due to temperature increases in the circuit (¶[0005]).

Allowable Subject Matter
Claims 1, 2, 4, 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, prior art does not disclose or suggest a test and measurement instrument including a current measurement device, comprising: “a controllable current shunting device structured to pass an amount of current from the input of the current measurement device to the output of the current measurement device without having passed through the sense path, the controllable current shunting device having a control input driven by and connected to a control signal output of the sensing element, the controllable current shunting device having a voltage sensing device structured to sense a voltage at the control signal output of the sensing element, the voltage sensing device comprising a positive voltage sensing device and a negative voltage sensing device and the output of the voltage sensing device is structured to generate only a positive voltage based upon a magnitude of the voltage sensed at the output of the sensing element” in combination with all the limitations of claim 1. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868